GRIFFIN, C. J.,
concurring specially.
The majority opinion reflects that the lower court based its denial of wife’s request for temporary attorney’s fees on the wife’s financial affidavit, which showed substantial assets. On appeal, it is argued that husband has control of these assets and has denied wife access to them to pay her attorney’s fees while paying his own from marital funds. The lower court appears to assume that wife can access the assets described in paragraph four of the appealed order but whether this is so is not clear on the record. If wife cannot access these assets, the issue of temporary attorney’s fees should be revisited to prevent inequity.